Case 1:19-cv-01073-WMS Document 13-4 Filed 09/04/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

APPENDIX TO CIVILITY PRINCIPLES
OATH OF OFFICE

I do solemnly swear (or affirm):

I will support the Constitution of the United States and the Constitution of the State of New
York; I will maintain the respect due to Courts of Justice and judicial officers;

1 will not counsel or maintain any suit or proceeding which shall appear to me to be unjust nor
any defense that I do not believe to be honestly debatable under the law of the land;

In maintaining the causes confided to me, I will employ only means that are honorable, and will
never seek to mislead the judge or jury by an artifice or false statement of fact or law;

1 will maintain the confidences and preserve inviolate the secrets of my client, and will accept
compensation solely from the client or a third-party with the knowledge and approval of the
client;

] will abstain from all offensive behavior and advance no fact prejudicial to the honor and
reputation of a party or witness, unless my ethical duty requires;

] will in all other respects conduct myself personally and professionally in conformity with the
high standards of conduct imposed upon members of the bar who practice law in this State and

before this Court.
i (Signature)
